Mr. Chief Justice Clarity delivered the opinion of the ■court: It appears that claimant during the summer of 1928 was a member, a private in Co. L and was in Camp Grant, Illinois, at the Tour of Annual Encampment in pursuance of an order from the Adjutant General of Illinois and was entrained with ■other members of his company and was returned to Metropolis. It is alleged that during the travel on the train a lieutenant who was in command of Co. L, was accused of taking money from claimant. An argument resulted and the lieutenant hit the claimant and claimant returned the blow. It is further alleged that the lieutenant went to the baggage ■car and secured one of the army rifles and shot the claimant in the left arm. It appears that the lieutenant has since been incarcerated in the Insane Asylum at Jacksonville, Illinois. This was a very unhappy circumstance and one that must be deplored. However, the claimant was injured while under the command of a superior officer and while on duty as a soldier in behalf of the State of Illinois. The claimant asked for $4,000.00 but it appears that $1,406.25 is the amount shown to be the real claim. The Attorney General makes no objection and submits the defense on the facts set forth in the statement, brief and argument of claimant. In view of the foregoing facts before this court there is but one method to pursue and therefore makes the allowance asked for in this claim. The court therefore recommends that claimant be allowed the sum of $1,406.25.